Filed:  March 22, 2001
IN THE SUPREME COURT OF THE STATE OF OREGON
In Re: Complaint as to the Conduct ofWILLIAM S. DAMES,
 
Accused.
(OSB 98-8; SC S47462)
	En Banc
	On review of the decision of a trial panel of the
Disciplinary Board.
	Argued and submitted March 2, 2001.
	Doug J. Richmond, Medford, argued the cause and filed the
briefs for the accused.  With him on the briefs was Kellington,
Krack, Richmond, Blackhurst & Sutton, LLP.
	Chris L. Mullmann, Assistant Disciplinary Counsel, Lake
Oswego, argued the cause and filed the brief for the Oregon State
Bar.
	PER CURIAM
	The accused is suspended from the practice of law for one
year, commencing 60 days from the date of filing of this opinion.
		PER CURIAM
		In this lawyer discipline proceeding, a trial panel of
the Disciplinary Board found that the accused had violated five
separate provisions of the Code of Professional Responsibility
and determined that he should be suspended from the practice of
law for one year.  Because the trial panel imposed a suspension
exceeding six months, review by this court is automatic.  See ORS
9.536(2) (so providing); BR 10.1 (same).  We have reviewed the
record and are of the opinion that the trial panel correctly
found the pertinent facts, appropriately assessed the accused's
guilt of the charges against him, and selected a sanction that
was appropriate under the American Bar Association's Standards
for Imposing Lawyer Sanctions (1991) (amended 1992), and this
court's case law.  A more thorough recitation of the underlying
facts and the rationale for the sanction that the trial panel
imposed would not benefit the parties, the bar, or the public.
		The accused is suspended from the practice of law for
one year, commencing 60 days from the date of filing of this
opinion.